Name: 92/439/Euratom: Commission Decision of 22 April 1992 concerning the conclusion of an Agreement between the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER) and of its Protocol 1, by the Commission for and on behalf of the Community
 Type: Decision
 Subject Matter: electrical and nuclear industries;  world organisations;  European construction;  international affairs
 Date Published: 1992-08-26

 Avis juridique important|31992D043992/439/Euratom: Commission Decision of 22 April 1992 concerning the conclusion of an Agreement between the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER) and of its Protocol 1, by the Commission for and on behalf of the Community Official Journal L 244 , 26/08/1992 P. 0013 - 0031COMMISSION DECISION of 22 April 1992 concerning the conclusion of an Agreement between the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER) and of its Protocol 1, by the Commission for and on behalf of the Community (92/439/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Whereas the Council, in its Decision of 6 April 1992 approved the conclusion of the agreement between the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER) and of its protocol 1, HAS DECIDED AS FOLLOWS: Article 1 The agreement between the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER) and its protocol 1 are hereby concluded on behalf of the Community. The texts of the agreement and of its protocol 1, together with the 'understandings', are appended to this Decision. Article 2 The President of the Commission is hereby empowered to designate the person authorized to sign the agreement and its protocol 1 for the purpose of binding the European Atomic Energy Community. Done at Brussels, 22 April 1992. For the Commission The President Jacques DELORS ANNEX A 1. Council In accordance with Article 4 of the Agreement, the Council shall, in particular: (a) ensure the collaboration among the home teams and between each home team and the Joint Central Team; (b) establish and implement procedures for the selection, ongoing evaluation, and, if necessary, the replacement of the Director, Deputy Directors, and heads of the joint work sites and establish for implementation by the Director these procedures applicable to the other members of the Joint Central Team; (c) designate the chair and members of the TAC, and the chair of the MAC; (d) decide the size and main structure at each joint work site of the Joint Central Team; (e) approve the initial design basis for the EDA which will be the conceptual design updated as necessary by the results of a review of detailed technical objectives along with technical approaches; (f) approve any proposal involving a significant change of design basis or of cost of construction and operation; (g) approve the work program and its updating; (h) approve annual progress reports, the comprehensive report and the final report; (i) decide, within the rules established in Annex C of the Agreement, on appropriate disposition of information generated or intellectual property created, respectively, by the Joint Central Team; (j) approve the conditions under which a party may involve other countries in its contribution; (k) make the appropriate financial rules and regulations pursuant to Article 12 (3) of the Agreement; (l) perform other functions as provided for in the Agreement, its Annexes and Protocols; and, (m) have such other powers and perform such other functions as may be necessary for the pruposes of the EDA. 2. Director In accordance with Article 5 of the Agreement, the Director shall, in particular: (a) submit to the Council proposals on the size of the Joint Central Team and its main structure at each joint work site as well as on the support to be supplied by each host party; (b) consult with the Council regarding the appointment of the Deputy Directors, submit proposals to the Council on their functions, on the selection of the administrative officer and of the head of each joint work site, and select other members of the Joint Central Team; (c) draw up and sign secondment agreements for seconded personnel in accordance with procedures described in the Protocols and send copies to the host party concerned; (d) assist SWGs as decided by the Council in any tasks entrusted to them by the Protocols or the Council; (e) pursuant to the procedures described in the Protocols, initiate and carry out those design tasks and assign those R& D tasks, the implementation of which shall start before the approval of the work program, or once it is approved, before its yearly updating; (f) draft the initial work program and submit it to the Council for approval and thereafter update the work program yearly and submit it to the Council for approval; (g) implement the work program after approval of the Council and draw up and sign task agreements pursuant to Article 11 of the Agreement; (h) monitor and control the execution of the assigned tasks with respect to timing, results and quality, and accept the completion of the tasks; (i) prepare and submit to the Council the reports required by Article 16 of the Agreement; (j) provide periodically to the seconding party a performance statement on each seconded person and send a copy of these statements to the chair of the Council; (k) keep a file of task agreements, secondment agreements, missions, performance statements, reports, and any other document produced in implementing the Agreement, its Annexes and Protocols; and, (l) carry out such other functions as provided for in the Agreement, its Annexes and Protocols or as directed by the Council. 3. Joint Central Team In accordance with Article 8 of the Agreement the Joint Central Team shall in particular: (a) perform activities described in Article 2 (a), (b) and (c) of the Agreement; (b) assist the Director in the definition and preparation of the work program; (c) assist the Director in the direction and coordination of the performance of the activities described in Article 2 (a) to (d) of the Agreement; (d) integrate all contributions into a coherent design; (e) assist the Director in the performance of the activities described in Article 2 (e) of the Agreement; and, (f) assist the Director in the preparation of the reports as required by Article 16 of the Agreement. 4. Home teams In accordance with Article 9 of the Agreement, the home teams shall in particular: (a) perform the activities described in Article 2 (d) of the Agreement; (b) perform such activities described in Article 2 (a), (b), and (c) of the Agreement, as defined by the work program; and (c) assist in the activities described in Article 2 (e) of the Agreement. ANNEX B 1. Work program (A) In accordance with Article 11 of the Agreement, the work program shall in particular contain: (i) a detailed list of specific tasks, including a) a technical description of each task together with - a current estimate of all resources required for its performance, - an implementation schedule with checkpoints, and - a precise specification of the deliverables, and b) the assignment of the specific tasks to each of the home teams and the Joint Central Team. (ii) a flow chart of the specific tasks during the whole EDA demonstrating the full integration of the tasks performed or to be performed by the home teams and the Joint Central Team into one coherent plan aimed at achieving the purpose described in Article 1 (1) of the Agreement within the time limit set by Article 25 of the Agreement. (B) Pursuant to the procedures described in the Protocols, the work program and its updatings shall be developed by the Director and approved by the Council upon advice of the MAC. (C) The assignment of tasks to each of the home teams to be provided in the work program shall be guided by the following principles: (i) Each home team shall be assigned an approximately equal share of the tasks defined in the work program, consistent with its competence and interests. Competence includes the capability to meet technical specifications and schedules, as well as available facilities and existing know-how. The approximately equal share shall be determined by the Council taking into account: - both qualitative and quantitative characteristics of the tasks to be assigned, - the resources estimated necessary for the execution of a task at the time of assignment (the only corrections to that estimate will be those related to changes in the scope of a task), and - the sum of all assigned tasks, the completion of which is accepted by the Director, during the full term of the Agreement. (ii) Some tasks may be worthy of parallel efforts. The number of parallel efforts shall be decided on the basis of trade-offs between cost and risk reduction. 2. Workshops In consultation with the Council and after informing the TAC, the Director shall, as appropriate, organize workshops on specific scientific and technological issues relating to the activities described in Article 2 (a) to (d) of the Agreement. The workshops may take place at any of the joint work sites or, subject to the agreement of the home team leader concerned, at any other place situated on the territory of a party or on the IAEA's premises in accordance with Article 20. The parties shall provide appropriate technical personnel in the workshops. ANNEX C 1. Dissemination, use and protection of information (A) For the purpose of this Annex: 'information' means drawings, designs, computations, reports and other documents, documented data or methods of research and development, descriptions of inventions and discoveries, whether or not patentable; 'business confidential information' means information containing know-how, trade secrets, or technical, commercial or financial information, which: (i) has been held in confidence by its owner, (ii) is not generally known or available from other sources, (iii) has not been made available by its owner to other parties without an obligation concerning its confidentiality, and (iv) is not available to the receiving party without obligations concerning its confidentiality. (B) Subject to the provisions of this Annex, the parties support the widest possible dissemination of information generated in the execution of the Agreement, its Annexes and Protocols. (C) Subject to the provisions of this Annex, all information generated by personnel of the Joint Central Team in the execution of the tasks assigned to it shall be made freely available to each of the parties for use in the research and development of controlled thermonuclear fusion as a source of energy for peaceful purposes. (D) Subject to the provisions of this Annex, each party shall be entitled to a non-exclusive, irrevocable, royalty-free license in all countries to translate, reproduce, and publicly distribute scientific and technical journal articles, reports, and books directly arising from the execution of the Agreement. All publicly distributed copies of a copyrighted work prepared under the provisions of this Annex shall indicate the names of the authors of the work unless an author explicitly declines to be named. (E) Subject to the provisions of this Annex, all information generated by the personnel of a home team in the execution of the tasks assigned to it shall be made freely available to the Joint Central Team and to each of the parties for use in the research and development of controlled thermonuclear fusion as a source of energy for peaceful purposes. (F) Any contract placed on the initiative of a home team or the Joint Central Team for the execution of a task assigned to one of the teams shall contain provisions to allow the parties to meet their obligations under the Agreement, its Annexes and Protocols. (G) Subject to its laws and regulations and to its obligation to third parties and to the provisions of this Annex, each party shall undertake to make freely available to the Joint Central Team and the Home Teams any information at its disposal which these teams need for the execution of the tasks assigned to them. (H) If business confidential information is made available in the execution of the Agreement, its Annexes and Protocols, it must be duly marked so and transmitted pursuant to an arrangement of confidentiality. The recipient of such information shall use it for the execution of the Agreement, its Annexes and Protocols, and preserve its confidentiality to the extent provided in that arrangement. 2. Intellectual property (A) For the purposes of the Agreement, its Annexes and Protocols 'Intellectual Property' shall have the meaning defined in Article 2 of the convention establishing the World Intellectual Property Organization, done at Stockholm on 14 July 1967. In accordance with its laws and regulations, each party shall ensure that the other parties can obtain the rights to intellectual property allocated in accordance with this Annex. This Annex does not alter or prejudice the allocation of rights between a Party and its nationals. Whether the rights concerning intellectual property shall be held by a party or its nationals shall be determined as between themselves in accordance with their applicable laws and regulations. (B) Where protectable subject matter is created by personnel of the Joint Central Team in the execution of the Agreement, its Annexes and Protocols, the Director shall promptly inform the Council with a recommendation on the countries where intellectual property protection should be obtained. Each party, or its personnel seconded to the Joint Central Team shall, however, be entitled to acquire all right, title, and interest in and to intellectual property in its own territory. The Council shall decide whether and how to seek such protection in third countries. In all cases where intellectual property is obtained by a party or its personnel seconded to the Joint Central Team, the party shall ensure that the personnel of the Joint Central Team can freely use the protected subject matter for the execution of the tasks assigned to the Joint Central Team, and that the other parties are granted an irrevocable, non-exclusive, royalty-free license, with the right to sublicense, for research and development on controlled thermonuclear fusion as a source of energy for peaceful purposes. (C) If intellectual property is created by personnel of a home team in the execution of a task assigned to it, the party of that home team or its personnel shall be entitled to acquire all right, title and interest in all countries in and to such intellectual property according to applicable laws and regulations. The party of such home team shall ensure that the personnel of the Joint Central Team can freely use the protected subject matter for the execution of the tasks assigned to the Joint Central Team, and that the other parties are granted an irrevocable, non-exclusive, royalty-free licence, with the right to sublicense, for research and development on controlled thermonuclear fusion as a source of energy for peaceful purposes. (D) If intellectual property is created by personnel of one party (the sending party) while working in the home team of another party (the receiving party), subject to the relevant applicable laws: (i) the receiving party or its personnel shall be entitled to acquire all right, title, and interest in and to any such intellectual property in its own territory and in third countries, including those of the parties other than the sending ones, subject to a non-exclusive, irrevocable, royalty-free license, with the right to sublicense, to the other parties for research and development on controlled thermonuclear fusion as a source of energy for peaceful purposes; (ii) the sending party or its personnel shall be entitled to acquire all right, title and interest in and to any such intellectual property in its own territory subject to a non-exclusive, irrevocable, royalty-free license, with the right to sublicense, to the other parties for research and development on controlled thermonuclear fusion as a source of energy for peaceful purposes. (E) Each party shall, without prejudice to any rights of inventors or authors under the applicable laws, take all necessary steps to provide the cooperation of its personnel seconded to the Joint Central Team, sent to other home teams or assigned to its home team, which are required to carry out the provisions of this Annex. Each party shall assume the responsibility to pay awards and compensations required to be paid to its personnel, according to its laws and regulations. (F) Notwithstanding paragraphs (B), (C) and (D), if any party decides not to exercise its right to seek protection for intellectual property in any country or region, it shall so notify the other parties, and any of those other parties may then seek to obtain such protection. A party which so decides shall notify the other parties at least three months before formally seeking protection. Within three months of such notification any party may inform the notifying party that it, too, desires to seek such protection. In this case the notifying party and such other parties shall jointly agree on the management of the intellectual property concerned. (G) The Council may establish a joint expert team for the purpose of advising in the management of any matter relating to intellectual property in accordance with the relevant provisions of this Annex. 3. The rights conferred and obligations imposed upon the parties by the provisions of this Annex shall subsist in accordance with applicable laws and regulations after the termination of the Agreement, its Annexes and Protocols. PROTOCOL I to the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor THE EUROPEAN ATOMIC ENERGY COMMUNITY (EURATOM), THE GOVERNMENT OF JAPAN, THE GOVERNMENT OF THE RUSSIAN FEDERATION, AND THE GOVERNMENT OF THE UNITED STATES OF AMERICA ('THE PARTIES'), HAVING REGARD to the Agreement on Cooperation in the Engineering Design Activities (EDA) for an International Thermonuclear Experimental Reactor (ITER), concluded among the parties on 21 July 1992 ('the Agreement'), and in particular to Article 3 thereof, HAVE AGREED AS FOLLOWS: SECTION I Special Working Groups In accordance with Article 10 of the Agreement, two Special Working Groups (SWG) shall be established. SWG 1 shall conduct the review as defined in Section 2. SWG 2 shall submit, not later than three months after entry into force of the Agreement, guidelines for implementation of task assignments, as defined in Section 3 (1), to the Council for its approval, and prepare in accordance with Section 4 a draft of Protocol 2. SECTION 2 Review of the Conceptual Design SWG 1 shall, based on the conceptual design report, review the detailed technical objectives along with technical approaches to determine the best practicable way to achieve the programmatic objective of ITER, as described in Article 1 (2) of the Agreement. SWG 1 shall submit, not later than three months after entry into force of the Agreement, its findings in a review report to the Council for its approval. SECTION 3 Task Assignment 1. In proceeding toward the assignment of tasks to each of the home teams in developing the work program, (a) the Director shall, acting in close interaction with the home team leaders, - identify the tasks to be performed by the home teams and draw up a list of these tasks, - draw up a detailed technical description of each task including schedules, deliverables and an indication of facilities and background information needed for its implementation, and - send a list of the tasks together with their technical description to each home team leader; (b) each party shall, within two months after receipt of the list and technical description, send to the Director in writing - an estimate of all resources required for each task on the list, and - an expression of interest, in order of priority, in the implementation of certain tasks, and, where such interest is expressed, - a description of its capability to meet the specifications and schedules as well as the availability of necessary facilities and know-how, - an indication of where the work would be performed, and - an evaluation of the technical risk and, in case of high technical risk, possible suggestions for parallel efforts; and (c) on the basis of this material and of the guiding principles set out in Annex B, 1 (C) to the Agreement and of the guidelines established by SWG 2, the Director shall propose in the draft work program to be submitted by the Director to the Council pursuant to Article 11 of the Agreement, the assignment of the tasks to each of the home teams. SECTION 4 Protocol 2 1. SWG 2, assisted by the Director and the Joint Central Team, shall draft Protocol 2 and submit a draft to the Council not later than ten months after entry into force of the Agreement. 2. In drafting Protocol 2, the SWG 2 shall consider, among others, the following items: - new tasks to be initiated, - duration of Protocol 2, - consequences of inadequate performance of tasks assigned to a home team, - possible need for SWGs and their tasks, - detailed functions and responsibilities of the Council, the Director, and the MAC, with respect to the implementation of Protocol 2, and - any necessary changes to items described in Protocol 1. SECTION 5 Design and R& D Tasks 1. The Appendix, which shall form an integral part of this Protocol, contains - a first set of initial tasks relating to research and development work, the implementation of which shall commence upon entry into force of this Protocol, and - the assignment of each of these tasks to a home team. 2. In addition to the tasks defined in the Appendix, the Director may, before the approval of the work programme by the Council, identify further tasks, the assignment of which should not wait for that approval. In this event, the Director shall draw up a technical description of the task in conformance with Annex B, 1 (A) to the Agreement and assign it to a home team subject to the prior approval of the home team leader concerned and the Council. 3. Upon approval of the work programme by the Council, the Director shall proceed to its implementation in accordance with the schedules provided therein for the various tasks. 4. The technical description of a task, the task assignment, and the terms and conditions of its execution, developed in conformance with Article 11 of the Agreement and paragraphs (1), (2), or (3) shall form the subject of a task agreement. The task agreement shall be drawn up by the Director and signed by the Director and the leader of the home team to whom the task has been assigned. The task agreements shall be concluded forthwith after respectively, - the entry into force of this Protocol, or - the approval of the Council, or - the approval of the work program by the Council. as according to paragraphs (1), (2) or (3). Each home team leader shall notify the Director, in a timely fashion, of the location where work described by the task agreement is to be performed. 5. Each home team leader shall ensure that access for the purpose of interaction, monitoring of work in progress and evaluation of quality control to the sites and premises where a task assigned to a home team is being carried out, as well as to the personnel performing and documents concerning the task, is not unreasonably denied either to the Director or to members of the Joint Central Team authorized by the Director. The home team leader shall be notified in a timely fashion of such access by the Director or members of the Joint Central Team authorized by the Director. The detailed arrangements for this access shall be specified in the task agreement. 6. The Joint Central Team and the home teams shall, during the term of this Protocol, perform design work as requested by the Director in accordance with the guidelines established by the Council. In addition, the Joint Central Team shall assist the SWGs and the Director in the implementation of the tasks defined in Sections 2, 3, 4 and paragraphs (2) and (4). SECTION 6 Secondment of Joint Central Team Members 1. For the purpose of this Section and the subsequent Sections of this Protocol, 'Seconding party' means the party which makes a person available to the Joint Central Team in accordance with Article 8 (2) of the Agreement, irrespective whether that party is the employer or not of that person; 'Seconded person' or 'seconded personnel' means one or several persons made available by the seconding party to the Joint Central Team, except those who will be employed specifically for the EDA by the IAEA or any other entity. 2. After the selection of a person in accordance with Article 8 (2) of the Agreement, the employer of that person shall second such person without any undue delay to the Joint Central Team. In respect of each seconded person a specific secondment agreement shall be drawn up by the Director and signed by the Director, the seconded person, and that person's employer. If the employer and the seconding party are different entities, the seconding party shall endorse the secondment agreement(s) to indicate it has made the seconded personnel available to the Joint Central Team as described in Article 8 (2) of the Agreement. The secondment agreement for the director shall be co-signed by the Chair of the Council. Secondment agreements for Deputy Directors (see Article 8 (2) of the Agreement) shall require the prior approval of the Council, except in the cases where paragraph (5) applies. Upon signature of the secondment agreement, the Director shall copy it to the entity operating the joint work site to which the seconded person shall be assigned. The secondment agreement shall state the work and the joint work site to which the seconded person shall be assigned, that person's reporting responsibility, and that the seconded person and that person's employer will comply with the provisions of Articles 8 (2) and 15 of the Agreement and of this paragraph to the extent they concern the secondment, and that the seconded person will comply with the internal rules regarding safety and security to be observed on the premises of the joint work site. The duration of a secondment agreement may exceed that of this Protocol. 3. The secondment agreements should be developed to be as uniform as practicable and to reflect the guidelines for secondment agreements set forth in the attachment. 4. If the seconding party is not the employer of the seconded person, it shall use best efforts to ensure that the employer of the said seconded person complies with the provisions of this section. 5. If the Director and members of the Joint Central Team are to be employed by the IAEA or any other entity, the condition of employment shall be subject to the approval of the Council. SECTION 7 Financing In accordance with Article 12 (2) of the Agreement, each party shall bear the costs it incurs in carrying out the provisions of the Protocol, particularly those relating to (a) the participation of its members and experts in the work and the meetings of the Council, the TAC, the MAC, and the SWGs, including the costs for travel and subsistence; (b) payments to its seconded personnel including salaries, travel, insurance, relocation and living expenses; (c) the execution of tasks assigned to its home team in accordance with Section 5; and (d) the organization of workshops taking place on its territory and the participation in workshops including travel expenses and subsistence. SECTION 8 Duration This Protocol shall enter into force upon signature of the parties. It shall terminate upon entry into force of Protocol 2 but not later than twenty months after signature. Done at Washington, on 21 July 1992 in quadruplicate. For the European Atomic Energy Community Andreas VAN AGT For the Government of Japan Hiroshi HIRABAYASHI For the Government of the Russian Federation Viktor N. MIKHAILOV For the Government of the United States of America James D. WATKINS APPENDIX INITIAL R& D TASKS The parties, recognized the needs to provide early identification and initiation of critical technology R& D tasks which - will determine the EDA and licensing procedures schedules, and - will permit timely choices of design options, agree to start immediately preparatory work for construction (or modification) of major test facilities and development of scalable models and their components listed below in accordance with the specifications and estimated costs given in the ITER Management Committee Research and Development Needs for ITER Engineering Design developed in the CDA. The details of the tasks listed below, defined by references in parentheses which express the designations contained in the Research and Development Needs for ITER Engineering Design, shall be worked out in the respective task agreements to be drawn up forthwith after the signature of Protocol 1 in accordance with its Sections 5 (1) and 5 (4). Without prejudice to the immediate start of the implementation of these tasks, their description and assignment shall be incorporated in the work programme provided for in Article 11 of the Agreement. Euratom shall perform the following tasks: E1 design of central solenoid model coil (MAG 2.1.1 in 1991) E2 design of neutral beam test facility (HCD 1.5 in 1991) E3 critical elements study of vacuum vessel (COS 1.1 step 1 in 1991) The Government of Japan shall perform the following tasks: J1 design of central solenoid model coil (MAG 2.1.1 in 1991) J2 design of toroidal field model coil (MAG 2.2.1 in 1991) J3 design of central solenoid test facility (MAG 3.1 in 1991) J4 development of fabrication methods for ceramic blanket models (BKT 1.2 in 1991) J5 critical elements study of vacuum vessel (COS 1.1 step 1 in 1991) The Government of the Russian Federation shall perform the following tasks: R1 design of central solenoid model coil (MAG 2.1.1 in 1991) R2 design of toroidal field model coil (MAG 2.2.1 in 1991) R3 development and test of electrostatic accelerator (HCD 1.3 from 1991 through 1993) R4 design of neutral beam test facility (HCD 1.5 in 1991) R5 design and preparatory work of in pile blanket test facility (BKT 1.2 in 1991) R6 fabrication and testing of LiPb blanket channel (BKT 2 in 1991) R7 critical elements study of vacuum vessel (COS 1.1 step 1 in 1991) The Government of the United States of America shall perform the following tasks: A1 design of central solenoid model coil (MAG 2.1.1 in 1991) A2 design of toroidal field model coil (MAG 2.2.1 in 1991) A3 design of toroidal field test facility (MAG 3.3) A4 design of electrostatic quadrupole accelerator (HCD 1.1 in 1991) A5 development of fabrication methods for ceramic blanket models (BKT 1.2 in 1991) Attachment Guidelines for secondment agreements (a) seconded personnel shall remain employees of their existing employers and the contract of employment between the seconded personnel and its employer shall subsist during the secondment. The employer shall continue to pay its seconded personnel their salaries and other related expenditure such as social charges, allowances, fees and cost reimbursement according to the legislation and rules applicable to the employer; (b) the employer shall ensure that accident insurance and other insurance in favor of the seconded person which exist by virtue of the conditions of employment remain valid during the secondment to the Joint Central Team. The employer will immediately inform its responsible departments and its insurers of the secondment. If an existing insurance protection of the seconded person is affected, the employer will be responsible for re-establishing an equivalent insurance protection; (c) during the secondment, the leave regulations of the employer will be valid and shall be communicated to the Director. The timing and duration of leave during the secondment shall be arranged with the Director who shall notify the employer. In accordance with paragraph (b), the regulations of the existing employer in regard to sick leave shall remain valid during the period of the secondment; and, (d) the employer of the seconded personnel shall, with regard to the careers of its seconded personnel, give due consideration to the performance of these seconded personnel during their secondment to the Joint Central Team. (1) the Council co-chairman will also be the MAC chairman (2) will be accompanied by chair, CCFP, as expert. (3) HTL = Home Team Leaders Understandings 1. Siting and General Missions of the Co-centers The three technical sites have the following general missions: - Site A: project integration - Site B: out-of-vessel components and related systems - Site C: in-vessel components and related systems Moscow will be the formal seat for ITER Council meetings. Assignment of responsabilities: - Site A will be located at San Diego (USA) - Site B will be located at Naka (Japan) - Site C will be located at Garching (European Community) 2. Provision of Host Support Each hosting party will, as three have already stated in their individual proposals, provide for the duration of the EDA its joint work site, including land, office accommodations, goods and services required for the operation of the Joint Central Teams, workshops and the meetings of the Council, the TAC, MAC and the SWGs at no cost to the ITER parties with the exception of certain items, such as communications and supplies, for which the host party has set upper limits which are at reasonable expectations for these costs. Detailed arrangements for these items as well as for other support shall be developed as specified in the Agreement, its Annexes and Protocols. 3. Director and Chairs While the Agreement specifies that the Council will make the individual personnel appointments, aside from the MAC members who are designated by the parties, the negotiators have understood in common that the parties' likely nominees for the various positions are as follows: - Council chairman: Russian Federation - E. Velikhov - Council co-chairman (1): Japan - M. Yoshikawa - TAC chair: USA - P. Rutherford - Director: European Community - P.H. Rebut ITER Council members: EC Japan Russian Federation USA P. Fasella (2) M. Yoshikawa E. P. Velikhov J. F. Decker C. Maisonnier (2) K. Atarashi N. S. Cheverev N. A. Davies MAC Members: EC Japan Russian Federation USA P. Kind M. Yoshikawa L. Golubchikov T. R. James J. Vetter I. Makino Y. Balasanov G. Jasny HTL (3) R. Toschi S. Matsuda O. Filatov A. J. Glass TAC Members: EC Japan Russian Federation USA R. Andreani I. Inoue E. Adamov P. Rutherford R. Aymar K. Itoh V. Glukhikh J. Sheffield D. Robinson M. Seki B. Kadomtsev E. C. Brolin F. Troyon S. Shimamoto M. Solonin J. F. Clarke Deputy Directors: EC Japan Russian Federation USA M. Huguet (co-center head in Japan) Y. Shimomura (deputy to the Director) V. Chuyanovc (co-center head in USA) R. Parker (co-center head in EC) 4. Role of the IAEA The negotiators suggest that consultation with IAEA be pursued with a view to defining the domain in which assistance could be provided by the IAEA and the possible modalities of implementation. 5. Independence of Joint Central Team members The Parties will refrain from giving any instructions to their members of the Joint Central Team that may introduce conflict with the Director's management authority.